Title: To James Madison from Lewis A. Tarascon, 3 July 1824
From: Tarascon, Lewis A.
To: Madison, James


        
          Respectable sir!
          Shippingport Ky. july 3d. 1824.
        
        Permit me to submit, to your judgement An address of mine to the people at large in the view of the prosperity and the permanency of our union.
        The subject is a Novelty for Many Citizens, who Never had the opportunity of thinking of it—and as the work intended would require time, it seems to me that they could not be Brought too soon to their Reflexions.
        If you Approve of the measure, I wish that you would induce the Editors of your News-papers to publish it, in order Every Member of our American family may Reflect on it, form his opinion and Express it.
        As to your own, sir, its private Communication to me, I should Consider as a great favour in view of light for public good. I have the honor to be with the greatest Esteem and Respect Sir Your Mo. obd. Ser.
        
          L. A. Tarascon
        
      